 



Maarten D. Hemsley
Executive Employment Agreement
This Executive Employment Agreement (this “Agreement”) is made and entered into
as of the 13th day of July, 2005 to become effective except as noted below on
July 18, 2005 (the “Effective Date”) by and between Sterling Construction
Company, Inc. with a place of business in Harris County, Texas, (the “Company”)
and Maarten D. Hemsley (“Mr. Hemsley”).
In consideration of the following covenants and conditions and for other good
and valuable consideration, the parties agree as follows:

1.   Prior Agreements. The term of Mr. Hemsley’s employment agreement that
terminated on the date hereof is hereby extended to the Effective Date. Upon the
Effective Date, this Agreement supersedes that agreement and any and all other
employment agreements, written or oral between the Company and Mr. Hemsley.

2.   Employment. The Company hereby employs Mr. Hemsley, and Mr. Hemsley hereby
accepts employment for the term, at the salary, with the benefits and for the
other consideration set forth herein and on the conditions specified herein.  
3.   Duties and Responsibilities.

  (a)   Mr. Hemsley agrees to perform to the best of his ability the duties of
Chief Financial Officer of a publicly traded company with such other duties
relating to that position as the Chief Executive Officer and the Board of
Directors of the Company (the “Board”) may assign from time to time.     (b)  
Mr. Hemsley agrees (i) to devote such portion of his productive time, ability
and attention to the diligent prosecution of the business and affairs of the
Company as is necessary for the discharge of his duties hereunder; and (ii) to
conform to, and/or comply with, all lawful rules, regulations, instructions,
personnel practices and policies of the Company that are not inconsistent with
this Agreement, whether now in force or hereafter adopted.     (c)   The
foregoing provisions shall not prevent or restrict Mr. Hemsley from undertaking
other employment, provided such other employment does not interfere with the
carrying out of his duties hereunder.

4.   Term and Place of Employment.

  (a)   Term.

  (i)   The original term of this Agreement shall commence on the Effective Date
and shall expire (unless renewed) at the close of business on the second
anniversary of the Effective Date (the “Original Term”) unless sooner terminated
in accordance with the terms and provisions hereinafter set forth.     (ii)  
This Agreement shall be renewed and extended for a period of twelve (12) months
on the second anniversary of the Effective Date and on each successive
anniversary thereafter if not less than ninety (90) days prior to the second
anniversary (or, if previously renewed and extended, any succeeding anniversary)
of the Effective Date (the “Renewal Notice Date”) (A) the Company pursuant to a
resolution of the Board shall have given Mr. Hemsley written notice that it has
determined to renew this Agreement; and (B) Mr. Hemsley shall not have exercised
any right herein to terminate his employment and this Agreement.

  (b)   Place of Employment. Although Mr. Hemsley will not be based at the
Company’s offices in Houston, Texas, he shall travel to the Company’s offices at
such time and with such frequency as is reasonably required to fulfill his
duties.

5.   Compensation and Benefits. The compensation and benefits payable hereunder
shall be in consideration of the performance by Mr. Hemsley of his
responsibilities, duties and obligations described in this Agreement for the
Company.

 



--------------------------------------------------------------------------------



 



  (a)   Base Salary. The Company shall pay Mr. Hemsley an annual base salary of
$135,000 (“Base Salary”) in bi-weekly installments, subject to pro-ration as to
any partial period and to withholding and other deductions as provided in this
Agreement.     (b)   Incentive Compensation.

  (i)   Bonus. In addition to his Base Salary, the Company shall pay Mr. Hemsley
a bonus of $50,000 in respect of any fiscal year during which the Company on a
consolidated basis achieves 75% or greater of the EBITDA projected in the budget
for the fiscal year in question after adjusting the same by adding to such
EBITDA any bonuses paid to employees of the Company and its Affiliates that are
directly based on the profitability of the Company or of any Affiliate. For
purposes of this Section 5(b)(i), the budget for a given fiscal year shall mean
the budget that has been approved by the Board. If the Board fails to approve a
budget for a fiscal year, the “EBITDA projected in the budget” shall be the
actual EBITDA for the preceding fiscal year. For purposes of this Agreement,
EBITDA shall have the meaning assigned to such term in Schedule A hereto. In
calculating EBITDA for a given year, appropriate adjustments shall be made for
any material changes in the Company’s business that occur during such year, such
as the sale of a part of the business. In the case of such a change, the
budgeted results for that part of the Company for the period following the sale
would be excluded from the budget.     (ii)   Additional Bonus. In addition to
any amounts payable pursuant to Section 5(b)(i), above, the Company shall pay
Mr. Hemsley such additional incentive bonus, if any, with respect to each fiscal
year as the Compensation Committee of the Board deems appropriate after taking
into consideration the Company’s consolidated financial results, the number of
non-routine business transactions to which Mr. Hemsley devoted substantial time
and such other matters as the Compensation Committee deems relevant. In no event
shall such additional incentive bonus exceed $75,000.

  (c)   Equity Compensation. On or as of each anniversary of the Effective Date,
the Company shall grant Mr. Hemsley an option to purchase 2,800 shares of the
Company’s common stock at an exercise price per share equal to the fair market
value of a share of the Company’s common stock on the date of grant. Each such
option shall be an incentive stock option to the extent permitted by applicable
tax laws, shall expire five (5) years from the date of grant, and shall become
exercisable in full on July 18, 2007. Each such option shall continue in full
force and effect notwithstanding the termination of Mr. Hemsley’s employment
hereunder unless such termination is pursuant to Section 6(c) (“The Company’s
Right to Terminate for Good Cause”), below, in which event each such option
shall terminate on the date that Mr. Hemsley’s employment terminates.     (d)  
Benefits; Other Compensation. Mr. Hemsley shall be entitled to participate in
those fringe benefits, benefit plans, bonus plans or programs and other
compensation of the Company and the Affiliates (“Benefit Plans”) at any time
made available generally to its employees or senior employees.     (e)   Payroll
Taxes and Other Deductions. The Company shall withhold from Base Salary and any
other compensation paid to Mr. Hemsley all applicable withholding and other
payroll taxes due with respect thereto and such other deductions as shall be
related to Mr. Hemsley’s participation in the insurance or other Benefit Plans,
if any, from time to time established and maintained by the Company or the
Affiliates for salaried employees.     (f)   The Company shall provide a minimum
of $100,000 of term life insurance for Mr. Hemsley’s benefit and shall continue
to provide for his benefit the long-term disability policy which is has provided
heretofore.     (g)   Business Expenses. The Company shall reimburse to
Mr. Hemsley his reasonable and necessary business expenses incurred by him in
the performance of his duties and responsibilities          

Maarten D. Hemsley Executive Employment Agreement   Page 2 of 10

 



--------------------------------------------------------------------------------



 



      hereunder, including, without limitation, travel to the Company’s
facilities, all in accordance with applicable policies, as such may exist from
time to time.     (h)   Directors and Officers Liability Insurance. The Company
shall obtain and maintain, at its sole expense, a policy or contract of
insurance to insure its directors and officers and the directors and officers of
its subsidiaries against personal liability for acts or omissions in connection
with service as a director or officer of the Company or of any Affiliate (as
defined below) or service in other capacities at the request of the Company. The
insurance coverage provided to Mr. Hemsley shall be at the same limits and of
the same scope and on the same terms and conditions as the coverage provided to
the other directors and officers of the Company. The scope, terms and conditions
of such coverage shall be reasonably comparable to the directors and officers
insurance coverage provided by public companies of comparable size.     (i)  
Indemnification. The Company shall defend and indemnify Mr. Hemsley against, and
hold him harmless from, any and all costs, liabilities, losses, claims and
exposures for his services as an employee, officer or director of the Company or
any Affiliate to the maximum extent permitted under applicable laws or under the
Company’s charter or bylaws.

6.   Termination.

  (a)   Mr. Hemsley’s Right to Terminate for Good Reason.

  (i)   Mr. Hemsley may terminate this Agreement and his employment with the
Company for Good Reason, as defined below. In the event of Mr. Hemsley’s
termination of this Agreement and his employment with the Company for Good
Reason, the Company shall continue to pay Mr. Hemsley his Base Salary through
the expiration of the then remaining term of this Agreement, but in no event for
less than twelve (12) additional months, and all stock options held by
Mr. Hemsley shall thereupon become exercisable in full.     (ii)   For purposes
of Section 6(a)(i), above, “Good Reason” shall be deemed to exist if (A) the
Company fails to comply with any material provision of this Agreement and such
failure has not been cured within ten (10) days after notice of such
noncompliance has been given by Mr. Hemsley to the Board pursuant to the notice
provisions of this Agreement specifying the nature of such noncompliance in
reasonable detail; or (B) Mr. Hemsley is removed from, or is not elected to, the
Board after the Effective Date; or (C) Mr. Hemsley is assigned any duties
materially inconsistent with Mr. Hemsley’s authority, duties or responsibilities
on the Effective Date, including without limitation any action of the Company
that results in Mr. Hemsley no longer having the titles and responsibilities
specified in Section 3(a), above; or (D) the Company fails to renew the Original
Term or any extended term of this Agreement in the manner provided in
Section 4(a)(ii), above, by the Renewal Notice Date.

  (b)   Mr. Hemsley’s Right to Terminate Without Good Reason. At any time,
Mr. Hemsley may terminate this Agreement and his employment with the Company for
any reason not described in Section 6(a), above, but only after at least one
hundred eighty (180) days’ advance written notice is given to the Board by
Mr. Hemsley pursuant to the notice provisions hereof; provided, however, that
Mr. Hemsley shall terminate his employment on any earlier date after giving such
notice if so required by the Board. If Mr. Hemsley terminates his employment in
accordance with the preceding sentence, the Company shall not be obligated to
make any further payments hereunder, except for (i) the amount of any accrued
Base Salary through the effective date of termination in the manner set forth in
Section 5(a), above; and (ii) any vested benefits, amounts or payments due Mr.
Hemsley or his beneficiaries under any Benefit Plan in which he is a
participant. The Company may deem such notice as notice of resignation by
Mr. Hemsley of all offices and directorships then held by him in the Company and
in any entity controlling, controlled by, or under common control with, the
Company (each an “Affiliate”) such resignation to be effective upon
Mr. Hemsley’s termination of employment.     (c)   The Company’s Right to
Terminate for Good Cause. The Company may terminate this Agreement and
Mr. Hemsley’s employment for good cause, as defined below, at any time          

Maarten D. Hemsley Executive Employment Agreement   Page 3 of 10

 



--------------------------------------------------------------------------------



 



      effective immediately upon giving written notice of termination to
Mr. Hemsley. For the purposes of this Section 6(c) “good cause” for termination
shall mean any of the following:

  (i)   Mr. Hemsley’s gross neglect of his duties, gross negligence in the
performance of his duties, refusal to perform his duties, or willful
disobedience of a lawful order or directive given to Mr. Hemsley by the Board
and within the scope of Mr. Hemsley’s duties.     (ii)   Mr. Hemsley’s
unsatisfactory performance of his duties that is not cured within twenty
(20) working days after written notice is given to Mr. Hemsley pursuant to a
duly adopted resolution of the Board specifically identifying each reason why
the Board, in its judgment, believes that Mr. Hemsley’s performance is
unsatisfactory and what Mr. Hemsley can do to cure such unsatisfactory
performance to the full satisfaction of the Board.     (iii)   Any act of theft
or other dishonesty on the part of Mr. Hemsley, including, but not limited to
any intentional misapplication of the Company’s funds or other property that the
Board has found pursuant to a duly adopted resolution, with Mr. Hemsley not
participating in such action, that Mr. Hemsley has committed.     (iv)  
Mr. Hemsley’s conviction of any criminal activity not described in Section
6(c)(iii), above, or participation in an activity involving moral turpitude that
the Board has found pursuant to a duly adopted resolution, with Mr. Hemsley not
participating in such action, is or could reasonably be expected to be injurious
to the business or reputation of the Company.     (v)   Mr. Hemsley’s immoderate
use of alcohol and/or the use of non-prescribed narcotics that the Board has
found pursuant to a duly adopted resolution, with Mr. Hemsley not participating
in such action, adversely affects the performance of his duties.

  (d)   Consequences of Termination for Good Cause. If the Company terminates
this Agreement and Mr. Hemsley’s employment for good cause, the Company shall
not be obligated to make any further payments hereunder except for (i) the
amount of any accrued Base Salary due at the time of termination in the manner
set forth in Section 5(a), above; and (ii) any vested benefits, amounts or
payments due Mr. Hemsley or his beneficiaries under any Benefit Plan in which he
is a participant.     (e)   The Company’s Right to Terminate Without Good Cause.
The Company may terminate this Agreement and Mr. Hemsley’s employment at any
time for any reason not described in Section 6(c), above, but only after at
least one hundred eighty (180) days’ advance written notice is given to
Mr. Hemsley pursuant to the notice provisions hereof. If Mr. Hemsley’s
employment is terminated in accordance with the preceding sentence, the Company
shall continue to be obligated to make all payments of Base Salary that would
have been payable under Section 5(a), above, during the period commencing on the
date of such termination and ending on the earlier of (i) the end of the
Original Term (or, if applicable, any renewal term) hereof; or (ii) the date
Mr. Hemsley breaches or ceases to be subject to the provisions of Section 7
(“Proprietary and Confidential Information of the Company”) or Section 8
(“Covenant Not to Solicit or Compete”), below.     (f)   Mr. Hemsley’s Right to
Terminate in the Event of a Change in Control of the Company. For purposes of
this Section 6(f), the word “Company” shall mean and include any one or more of
the Company, Sterling Houston Holdings, Inc., Sterling General, Inc. and Texas
Sterling Construction, L.P. so long as they are Affiliates.

  (i)   A “Change in Control of the Company” shall occur or be deemed to have
occurred only if one of the following events occurs.

  (A)   Any “person” as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934 (the “Exchange Act”) (other than (1) the
Company; (2) any trustee or other fiduciary holding securities under an employee
benefit plan of the Company; or (3) any corporation owned directly or indirectly
by the stockholders of the Company in substantially the same proportion as their
ownership of stock of the Company) becomes          

Maarten D. Hemsley Executive Employment Agreement   Page 4 of 10

 



--------------------------------------------------------------------------------



 



      the “beneficial owner” (as defined in Rule 13d-3 under the Exchange Act)
directly or indirectly, of securities of the Company representing 50% or more of
the combined voting power of the Company’s then outstanding securities;     (B)
  During any period of two (2) consecutive years, individuals who at the
beginning of such period constituted the Board of Directors of the Company
together with any new director (other than a new director designated by a person
who has entered into an agreement with the Company to effect any transaction
described in Section 6(f)(i)(A), 6(f)(i)(C) or 6(f)(i)(D)) whose election by the
Board of Directors or nomination for election by the Company’s stockholders was
approved by a vote of at least two-thirds of the directors then still in office
who were either directors at the beginning of the period or whose election or
whose nomination for election was previously so approved, cease for any reason
to constitute a majority of the Board of Directors;     (C)   the stockholders
of the Company approve a merger or consolidation of the Company with any other
corporation, other than (1) a merger or consolidation that would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) more than 50% of the combined
voting power of the voting securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation; or (2) a merger or
consolidation effected to implement a recapitalization of the Company (or
similar transaction) in which no person (as defined in Section 6(f)(i)(A),
above) acquires more than 50% of the combined voting power of the Company’s then
outstanding securities; or     (D)   the stockholders of the Company approve a
plan of complete liquidation of the Company or an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets.

  (1)   For purposes of the application of the provisions of this Section 6(f)
to Texas Sterling Construction, L.P., stockholders shall mean the general
partner or partners; securities and voting power shall refer to general
partnership interests; election shall refer to selection as a general partner;
and directors and the board shall refer to the general partner or partners all
as the context requires in order to achieve the intent of such provisions.

  (ii)   Upon the occurrence of either a Change in Control of the Company or the
execution by the Company of any agreement that will result in a Change in
Control that is not consented to in writing by Mr. Hemsley on or before its
consummation, Mr. Hemsley shall have a period of thirty (30) days after such
consummation in which to elect by written notice to the Board to terminate this
Agreement and his employment hereunder. If such notice is timely given,
Mr. Hemsley’s employment and this Agreement shall terminate on the date such
notice is given. If Mr. Hemsley terminates his employment and this Agreement in
accordance with this Section 6(f), no further payments hereunder shall be made
to Mr. Hemsley, except for (A) the amount of any accrued Base Salary through the
effective date of termination in the manner set forth in Section 5(a), above;
and (B) any vested benefits, amounts or payments due Mr. Hemsley or his
beneficiaries under any Benefit Plan in which he is a participant. For the
avoidance of doubt, any bonus earned but not yet paid shall be paid in the event
Mr. Hemsley terminates his employment pursuant to this Section 6(f) and all
stock options held by Mr. Hemsley shall become exercisable in full. Such written
notice shall be construed as a resignation by Mr. Hemsley of all offices and
directorships then held by him in the Company or Company as to which there has
been a Change In Control and in any Affiliate.     (iii)   The termination of
Mr. Hemsley’s employment under Section 6(f)(ii), above, shall relieve
Mr. Hemsley of his obligations set forth in Section 8 (“Covenant Not to Solicit
or Compete”), below, but shall not relieve Mr. Hemsley of his obligations set
forth in Section 7 (“Proprietary and Confidential Information of the Company”),
below.          

Maarten D. Hemsley Executive Employment Agreement   Page 5 of 10

 



--------------------------------------------------------------------------------



 



  (g)   In the Event of Death. In the event of Mr. Hemsley’s death during the
Original Term or any renewal term of this Agreement, this Agreement shall be
terminated automatically as of the date of Mr. Hemsley’s death, and the Company
shall have no further or continuing obligation to Mr. Hemsley or his estate
under the provisions of Section 5 (“Compensation and Benefits”), above, other
than to pay any salary or benefits accrued but not paid for the period ending on
the date of Mr. Hemsley’s death. For the avoidance of doubt, any bonus earned
but not yet paid shall be paid in the event of Mr. Hemsley’s death.     (h)   In
the Event of Permanent Disability. In the event Mr. Hemsley is or becomes
permanently disabled, as such term is defined below, during the Original Term or
any renewal term of this Agreement, this Agreement and Mr. Hemsley’s employment
may at the option of the Company be terminated at any time after the occurrence
of such disability. Any such termination shall be exercised by written notice to
Mr. Hemsley or his personal representative. Mr. Hemsley shall be deemed to have
become permanently disabled if during any consecutive twelve (12) month period,
because of ill health, physical or mental disability, or for other causes beyond
his control, he shall have been continuously unable or unwilling or shall have
failed to have performed his duties under this Agreement, in whole or in
substantial part, for one hundred eighty (180) consecutive days.

7.   Proprietary and Confidential Information.

  (a)   Nondisclosure Covenant. During the term of his employment hereunder,
Mr. Hemsley shall have access to confidential and/or proprietary information of
the Company and its Affiliates including, but not limited to, their books and
records, financial information, personnel information, lists of existing or
prospective clients and customers (and their special needs and requirements)
market research, fee and pricing structures, intellectual property, and other
information (hereafter collectively called “Confidential Information.”)
Mr. Hemsley recognizes and acknowledges that Confidential Information is a
valuable, special and unique asset of the owner thereof (whether such owner is
the Company, an Affiliate or a third party) and that the owner’s business is
dependent on the same. To insure the continued secrecy of Confidential
Information, and in consideration of his employment or continued employment,
Mr. Hemsley agrees and covenants, subject to the next succeeding sentence, that
during the Original Term and any renewal term of this Agreement and at all times
following the termination of this Agreement and/or his employment (whether such
termination occurs as a result of the expiration of the Original Term or any
renewal term of this Agreement or by the election of either party) Mr. Hemsley
will not, except as is reasonably believed by him to be in the best interest of,
or necessary to, the conduct of the business of the Company and/or the
Affiliates —

  (i)   disclose or divulge to any person, firm, corporation, partnership, joint
venture or other business entity, or to any local, state or federal governmental
agency (collectively referred to as an “Entity”) any Confidential Information or
any other proprietary information that is used by, or becomes known to,
Mr. Hemsley;     (ii)   use Confidential Information for any purpose other than
the performance by Mr. Hemsley of his obligations under this Agreement and/or
the performance of his duties as an employee of the Company; or     (iii)  
disclose to any Entity any information that is not otherwise known to the public
concerning the business, customers, clients or affairs of the Company or the
Affiliates that Mr. Hemsley may acquire in the course of, or as an incident to,
employment and service hereunder.

  (b)   Exceptions. Notwithstanding the immediately preceding sentence to the
contrary, Mr. Hemsley shall not be considered to have violated the requirements
of such sentence if Mr. Hemsley makes a disclosure of Confidential Information
in response to a subpoena or is ordered by a court of competent jurisdiction to
do so. Confidential Information shall not include information that (i) becomes
known to the public through no fault of Mr. Hemsley; (ii) is properly disclosed
by the Company to a third party under no obligation of confidentiality; or
(iii) becomes available to          

Maarten D. Hemsley Executive Employment Agreement   Page 6 of 10

 



--------------------------------------------------------------------------------



 



      Mr. Hemsley on a non-confidential basis from a third party under no
obligation of confidentiality to the Company or to an Affiliate.     (c)   Work
Product. Upon the termination of his employment, Mr. Hemsley shall not take from
the premises of the Company or an Affiliate or otherwise retain any records,
files or other documents, or copies thereof, relating to the business or affairs
of the Company or an Affiliate or any Confidential Information. As further
consideration for his employment, Mr. Hemsley hereby assigns and agrees to
assign jointly to the Company, its successors and assigns, all rights to
documents, manuals, notes, computer programs, data bases, research material,
prospective customer lists, etc. that Mr. Hemsley may have made, conceived, or
received during the term of, and relating to his employment with the Company.
Mr. Hemsley will promptly disclose to the Company information relating to said
documents, manuals, notes, computer programs, databases, research materials,
prospective customer lists, etc. and will execute, acknowledge, and deliver all
papers and perform such other acts as may be necessary in the opinion of the
Company to vest title to such material in the Company, its successors and
assigns. Without limiting the generality of the foregoing, Mr. Hemsley covenants
and agrees to assign jointly to the Company, its successors and assigns, at any
time and from time to time as may be requested by the Company, its successors
and assigns, at any time or times, any and all works, whether constituting
derivative works or improvements that he develops, invents or creates from and
after the Effective Date and during the term of, and in connection with his
employment hereunder, and agrees that the same are and will be works for hire
and owned by the Company, its successors and assigns.     (d)   Remedies. In the
event of a breach or threatened breach by Mr. Hemsley of the provisions of this
Section 7, the Company shall be entitled to seek an injunction restraining
Mr. Hemsley from disclosing, in whole or in part, any Confidential Information
or mandating the assignment by Mr. Hemsley of any and all such works to the
Company. Nothing herein shall be construed as prohibiting the Company from
pursuing any other remedies available to it for such breach or threatened
breach, including the recovery of damages from Mr. Hemsley.

8.   Covenant Not to Solicit or Compete. Mr. Hemsley hereby agrees, covenants
and warrants subject to the terms and conditions of this Section 8 that during
the Original Term and any renewal term of this Agreement and —

  (a)   For the two (2) year period following the expiration of the Original
Term or any renewal term or following the termination of Mr. Hemsley’s
employment under Section 6(b) (Mr. Hemsley’s Right to Terminate Without Good
Reason”) or Section 6(c) (“The Company’s Right to Terminate for Good Cause”),
above; as the case may be, or     (b)   For the one (1) year period following
the termination of Mr. Hemsley’s employment under Section 6(a) (“Mr. Hemsley’s
Right to Terminate for Good Reason”) or Section 6(e) (“The Company’s Right to
Terminate Without Good Cause”), above,         Mr. Hemsley will not, within the
State of Texas or the Commonwealth of Pennsylvania, directly or indirectly:

  (i)   compete with the Company in any business in which it or any Affiliate is
actively engaged at the termination of Mr. Hemsley’s employment;     (ii)  
solicit, contract, contact or consult with any of the Company’s or its
Affiliates’ then existing or actively prospective customers or clients for the
purpose of providing, either directly or indirectly, goods or services in
competition with the Company or any Affiliate;     (iii)   take any action that
would tend to divert from the Company or any Affiliate any Entity that was a
client or customer thereof on the date of the termination of Mr. Hemsley’s
employment or any Entity with respect to which the Company or an Affiliate was
actively seeking to establish a client relationship on the date of the
termination of Mr. Hemsley’s employment; or     (iv)   solicit for employment or
employ as an employee, independent contractor or consultant any person who is a
party to an employment, independent contractor or consulting agreement          

Maarten D. Hemsley Executive Employment Agreement   Page 7 of 10

 



--------------------------------------------------------------------------------



 



      with the Company or an Affiliate or was an employee, independent
contractor or consultant of the Company or an Affiliate on the date of the
termination of Mr. Hemsley’s employment to perform or provide (or aid in the
providing or performing) on behalf of any Entity any service that is the same
as, or similar to, any service performed or provided by such person in the scope
of such person’s employment, independent contractor or consulting arrangements
with the Company or an Affiliate.

  (c)   As sole consideration for Mr. Hemsley’s agreement not to compete for the
period specified above following the termination of his employment, the Company
shall pay and hereby agrees to pay Mr. Hemsley one thousand dollars ($1,000) per
month in advance for each month in such period.     (d)   Notwithstanding the
foregoing provisions of this Section 8, Mr. Hemsley may elect by written notice
to the Company after termination of employment by the Company other than for
good cause and prior to any breach of (i) Section 7 (“Proprietary and
Confidential Information of the Company”), above; (ii) this Section 8; or
(iii) of any other provisions hereof by Mr. Hemsley, to cease to be subject to
this Section 8. Upon the giving of such notice, Mr. Hemsley shall cease to be
subject to the provisions of this Section 8 (but shall continue to be subject to
the provisions of Section 7), and the Company shall cease to have any further
obligations to make any further payments to Mr. Hemsley pursuant to Section 6(e)
(“The Company’s Right to Terminate Without Good Cause”) (if otherwise
applicable) or pursuant to Section 8(c), above.     (e)   Mr. Hemsley agrees
that the provisions contained in this Section 8 are of vital importance to the
Company, and that if any question shall ever arise as to whether any act of
Mr. Hemsley is prohibited by this Section 8, then, in all instances in which it
is reasonable to interpret any provision of this Section 8 to prohibit such act,
such interpretation shall be controlling, notwithstanding that it may also be
reasonable to interpret such provision not to prohibit such act.     (f)  
Mr. Hemsley further agrees that such limitations as to the period of time,
geographic area and types and scopes of restriction on his activities specified
herein are reasonable and necessary for the protection of the goodwill and other
business interests of the Company and its Affiliates. However, should either the
time period or the geographic area provided herein be deemed invalid or
unenforceable in any respect by a court of competent jurisdiction, then
Mr. Hemsley recognizes and agrees that, upon request of the Company, a
modification shall be made to such time period or geographic area to protect the
Company with respect to the purpose of this covenant not to compete.     (g)  
Mr. Hemsley recognizes and agrees that any violation by him of any of the
provisions contained in this Section 8 will cause such damage or injury to the
Company as would be irreparable and continuing and that the exact amount of such
damage might be difficult or impossible to ascertain and that for such reason,
among others, the Company shall be entitled to seek an injunction from any court
of competent jurisdiction restraining any further violation by him of this
Section 8 in addition to recovering such damages as the Company may have
sustained as a result thereof. Such right to damages or an injunction shall be
in addition to, and not in limitation of, any other rights and remedies the
Company may have under Section 15.50 et seq. of the Texas Business and Commerce
Code for breach of this Section 8 or any other provisions of this Agreement.    
(h)   The existence of any claim or cause of action of Mr. Hemsley against the
Company or an Affiliate, whether predicted on this Agreement or otherwise, shall
not constitute a defense to the enforcement of this covenant.

9.   Assignment of Agreement. The Company may not assign this Agreement without
the prior written consent of Mr. Hemsley. In the event of an assignment, the
rights and obligations of the Company under this Agreement shall inure to the
benefit of, and shall be binding upon, the successors and assigns of the
Company. Any assignment by the Company of its rights hereunder shall not relieve
the Company of its financial obligation to Mr. Hemsley. The rights and
obligations of Mr. Hemsley under this Agreement are personal to him, and no such
rights, benefits or obligations shall be subject to voluntary or involuntary
alienation, assignment or transfer by him.        

Maarten D. Hemsley Executive Employment Agreement   Page 8 of 10

 



--------------------------------------------------------------------------------



 



10.   Notices.

  (a)   Any notice given under this Agreement to the other parties shall be
given in writing. Any such notice shall be given by personal delivery or by
registered or certified mail (return receipt requested) postage prepaid,
addressed —

  (i)   In the case of the Company to its headquarters address; and     (ii)  
In the case of Mr. Hemsley, to his most recent residence address on the books of
the Company;

        or to such other address of a party as that party may by written notice
hereafter designate.     (b)   Notice given in accordance herewith shall be
effective five (5) days after the date of the postmark if mailed via registered
or certified mail and the return receipt is received by the sender, or upon
actual receipt by the party receiving the notice in the event that (i) such
return receipt is not received by the sender; or (ii) notice was given by
personal delivery.

11.   Waiver of Breach. The waiver by a party of a breach of any provision of
this Agreement shall not operate or be construed as a waiver of any subsequent
breach of the same or any other provision of this Agreement.   12.   Entire
Agreement. This Agreement together with Schedule A contains the entire agreement
of the parties with respect to the subject matter hereof except as otherwise
expressly provided herein.   13.   Amendment. This Agreement may be changed,
modified or amended at any time and in any respect by the agreement of the
parties hereto without the consent of any other person; provided, however, that
no change, modification or amendment shall be binding unless the same shall have
been reduced to a writing and signed by the party against whom enforcement of
the change, modification or amendment is sought.   14.   Applicable Law and
Venue. The parties intend and agree that the terms and provisions of this
Agreement and the performance of the parties hereunder shall be governed by the
laws of the State of Texas, excluding its conflicts of laws provisions, and all
disputes hereunder are subject exclusively to the jurisdiction of courts, state
or federal, sitting in Harris County, Texas.   15.   Severability. In the event
that any portion of this Agreement is declared to be invalid or illegal by final
judgment of any court of competent jurisdiction, the remainder of this Agreement
shall remain in full force and effect notwithstanding the invalidity or
illegality of such portion.   16.   Headings and References. The headings
contained in this Agreement are solely for the convenience of the parties and
have no bearing upon the interpretation and/or enforcement of this Agreement.
All references in this Agreement to sections shall refer to the sections of this
Agreement unless otherwise explicitly stated, and the words “hereof,” “herein,”
and “hereunder,” and words of similar import when used in this Agreement shall
refer to this Agreement as a whole and not to any particular provision of this
Agreement.   17.   Number and Gender of Words. Whenever herein the singular
number is used, the same shall include the plural where appropriate, and words
of any gender shall include each other gender where appropriate.   18.  
Counterparts and Execution. This Agreement may be executed in multiple
counterparts, each of which may be considered an original, but all of which
together shall constitute but one and the same instrument. This Agreement when
signed by a party may be delivered by telecopier or other facsimile transmission
with the same force and effect as if the same were an executed and delivered
original manually signed counterpart.

[The balance of this page is intentionally left blank]
 

Maarten D. Hemsley Executive Employment Agreement   Page 9 of 10

 



--------------------------------------------------------------------------------



 



Executed effective as of the Effective Date.
Sterling Construction Company, Inc.

                 
By:
  /s/ Robert W. Frickel
 
Robert W. Frickel       /s/ Maarten D. Hemsley
 
          Maarten D. Hemsley    
 
  Chairman of the Compensation Committee            

 
Schedule A
Definition of EBITDA
“EBITDA” shall mean the net income determined in accordance with generally
accepted accounting principles of the Company and its consolidated subsidiaries
for a given fiscal year —

     
Plus
  Interest expense for the period;
 
   
Plus
  Depreciation and amortization expense for the period;
 
   
Plus
  Federal and state income tax expense incurred for the period;
 
   
Plus
  Extraordinary Items and non-recurring items (to the extent negative) if any,
for the period;
 
   
Plus
  Any fees paid to non-employee directors;
 
   
Minus
  Extraordinary Items and non-recurring items (to the extent positive) if any;
and
 
   
Minus
  Interest income for the period.

 
 

Maarten D. Hemsley Executive Employment Agreement   Page 10 of 10

 